The Honorable Bill Clinton Office of the Governor State Capitol Little Rock, Arkansas 72201
Dear Governor Clinton:
This is in response to your request for certification of the following proposed popular name and ballot title pursuant to Arkansas Code of 1987 Annotated 7-9-107:
(Popular Name)
     "AN AMENDMENT TO REPEAL THE PERSONAL PROPERTY TAX ON HOUSEHOLD GOODS; TO REQUIRE A VOTE OF SIXTY PERCENT OF THE LEGISLATURE OR APPROVAL BY POPULAR REFERENDUM TO LEVY OR AMEND ANY TAX; AND TO AUTHORIZE A CONSOLIDATION OF PROCEDURES FOR MOTOR VEHICLE REGISTRATION"
(Ballot Title)
"A proposed amendment to the Constitution of the State of Arkansas exempting household goods, as defined, from all ad valorem taxes levied by cities, counties, school districts and other taxing units in this State; Establishing a three-fifths vote of the total membership of each House of the General Assembly as the require majority for passage of any bill to levy any tax, to alter the rate of any tax, to grant any exemption, exclusion, credit or deduction with respect to the application of any tax, to extend the application of any tax or to otherwise amend or repeal any provision of law levying a tax; Authorizing the General Assembly to refer to the people any bill to levy a tax, to alter the rate of any tax, to grant any exemption, exclusion, credit or deduction with respect to the application of any tax, to extend the application of any tax, or to otherwise amend or repeal any provision of law levying a tax, if such bill receives the affirmative vote of a simple majority of the total membership of each House of the General Assembly; providing that any bill so referred shall be considered by the qualified electors voting in the general election next following the adjournment of the legislative session in which such bill was referred and shall become law if approved by a majority of the qualified electors casting votes for and against such bill; Authorizing the General Assembly to establish procedures for assessing and collecting ad valorem taxes on motor vehicles at the time of registration of such vehicles; Repealing Section 2 of Amendment 19 to the Arkansas Constitution which requires a three-fourths vote of the membership of each House of the General Assembly or approval of the qualified electors of the State to increase property, excise, privilege or personal tax rates; Making this amendment effective January 1, 1989."
The Attorney General is required pursuant to A.C.A. 7-9-107 to approve and certify the popular name and ballot title of all proposed initiative or referendum acts or amendments before the petitions are circulated for signature.  The law provides that the Attorney General may substitute and certify a more suitable and correct popular name and ballot title, or, if the proposed popular name and ballot title are sufficiently misleading, the entire petition may be rejected.
The purpose of my review and certification is to insure that the ballot title and popular name honestly, intelligently and fairly set forth the purpose of a proposed act or amendment.  Arkansas Women's Political Caucus v. Riviere, 283 Ark. 463, 466, 677 S.W.2d 846
(1984); Becker v. Riviere, 277 Ark. 252, 254, 641 S.W.2d 2
(1982). 7-9-107 neither requires nor authorizes this office to make any legal determinations concerning the merits of the act or amendment or the likelihood that the act or amendment will accomplish its stated objectives. Consequently, this review has been limited to determining whether the proposed popular name and ballot title accurately and impartially summarize the provisions of your proposed amendment.
It has been stated that a popular name is simply a legislative device which is useful for voters to discuss a measure prior to an election, Arkansas Women's Political Caucus v. Riviere, et al., supra, citing Pafford v. Hall, 217 Ark. 734, 233 S.W.2d 72 (1950); and that it need not contain detailed information or include exceptions which might be required of a ballot title.  Chancey v. Bryant, 259 Ark. 294, 532 S.W.2d 741 (1976), citing Pafford v. Hall, supra.  However, it is also well-established that the popular name must not be misleading or give partisan coloring to the merit of a proposal.  Moore v. Hall, 229 Ark. 411, 316 S.W.2d 207
(1958).  It should be further noted that the popular name is to be considered along with the ballot title in determining its sufficiency.  Id.
A ballot title must include an impartial summary of the proposed act which will give the voter a fair understanding of the issues presented.  Hoban v. Hall, 229 Ark. 416, 417, 316 S.W.2d 185
(1958); Becker v. Riviere, 270 Ark. 219, 223, 226, 604 S.W.2d 555
(1980).
Applying these precepts to the measure submitted, it is my conclusion that the proposed popular name and ballot title are sufficient as submitted and they are hereby approved.
Pursuant to A.C.A. 7-9-108, instructions to canvassers and signers are enclosed herewith.